Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00866-CV

                    IN THE INTEREST OF A.G.F., A.F.F. and E.H.F., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-05746
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 27, 2015

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).


                                                   PER CURIAM